Exhibit ASSET PURCHASE AND SALE AGREEMENT This Asset Purchase and Sale Agreement (the “Agreement”) is made and entered into effective this 31st day of December, 2008, by and between Samurai Corp., a Texas corporation (“Seller”), and ECCO Energy Corp., a Nevada corporation (“Buyer”). BACKGROUND WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the Assets (as defined in Section 1 hereof) in accordance with the terms and conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants and conditions contained herein, the parties hereto, intending to be legally bound hereby, agree as follows: 1.Sale and Purchase of the Assets.On the Closing Date (as defined in Section 11 hereof), Seller shall sell, assign, convey and deliver to Buyer, and Buyer shall purchase and acquire from Seller, as of the Effective Date (also as defined in Section 11(a) hereof), all of Seller’s right, title and interest in and to the following assets (Seller’s right, title and interest in the following is collectively called the “Assets”): a.Oil and Gas Leases.The oil, gas and mineral leases and the leasehold estates created thereby, described on Schedule 1(a) hereto (undeveloped acreage) and 1(b) hereto (producing properties) hereto (collectively, the “Leases”), insofar as the Leases cover and relate to the land and depths described therein (the “Lands”), together with corresponding interests in and to all the property and rights incident thereto, including pooled or unitized acreage by virtue of the Lands being a part thereof, all production from the pool or unit allocated to any such Lands, and all interests in any Wells (as defined in Section 1(b) hereof) within the pool or unit associated with the Lands; b.Wells.All producing, non-producing and shut-in oil and gas wells, injection wells and water wells located on the Lands, or lands pooled or unitized therewith, which wells are described in Schedule 1(b) hereto (collectively, the “Wells”), and all personal property, equipment, fixtures, pipelines and improvements located on and appurtenant to the Lands or Wells insofar as they are used or were obtained in connection with the operation of the Wells or Leases or relate to the exploration for, development, production, treatment, transportation, sale or disposal of hydrocarbons or water produced therefrom or attributable thereto, but expressly not including any vehicles nor any other property not affixed to one of the Wells; c. Contracts.All right, title and interest of Seller in and to all presently existing and valid operating agreements, exploration agreements, farmout agreements, rights of ways, easements, and other agreements and contracts which relate to any of the Assets described above, or which relate to the exploration, development, operation, or maintenance thereof or the treatment, storage or transportation of production therefrom, specifically including, but not limited to, such operating agreements, exploration agreements, farmout agreements, and other agreements and contracts. d.Records.All books, files, records, maps, correspondence, studies, surveys, reports and other data in the possession of Seller and relating to the Assets or copies thereof (the “Records”). 2.Purchase Price.The total purchase price for the Assets shall be Two
